            Case 2:19-cv-02261-WBS-CKD Document 9 Filed 02/11/20 Page 1 of 1



1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Nasser Elsalhi
7

8                              IN THE UNITED STATES DISTRICT COURT
9                EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
10
     NASSER ELSALHI                                     Case No.: 2:19-cv-02261-WBS-CKD
11
                                                        NOTICE OF SETTLEMENT WITH
12                             Plaintiff,               DEFENDANT SYNCHRONY BANK
13          v.
14

15   SYNCHRONY BANK

16

17

18
                               Defendant.
19

20   TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
21          PLEASE TAKE NOTICE THAT plaintiff Nasser Elsalhi and defendant Synchrony
22
     Bank have reached a settlement in principle of the above captioned case and are in the process of
23
     documenting said settlement. Plaintiff anticipates filing a dismissal of Synchrony Bank within
24
     21 days once the settlement is finalized.
25
                                                           Gale, Angelo, Johnson, & Pruett, P.C.
26   Dated: February 11, 2020                              /s/ Joe Angelo
                                                           Joe Angelo
27
                                                           Attorney for Plaintiff
28




                                            NOTICE OF SETTLEMENT - 1
